DETAILED ACTION 
The amendment submitted on December 20, 2021 has been entered.  Claims 39-49 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  Note that this is a FINAL REJECTION for the reasons explained at the end of this communication.  
Appeal to the PTAB 
A clear difference of opinion between applicant and the examiner exists, and the applica-tion has been twice rejected over the same evidence (Meeker and Winkel, discussed below).  An appeal to the Patent Trial and Appeal Board (PTAB) is therefore suggested.  See 37 CFR 41.31 and MPEP1 1204 et seq.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on December 20, 2021 has been entered.  
Maintained Rejections Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq. 
Claims 39-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meeker (US 2002/0095135 A1) in view of Winkel (Ann. Neurol. 55(4), 495-502 (2004)).  
Meeker (cited in the prior action) discloses “a method of combination therapy for treat-ment of a subject diagnosed as having a lysosomal storage disease comprising simultaneously administering an enzyme replacement therapy and a small molecule therapy” (para. 0052; see also, abstract and para. 0002, 0022, 0068, 0081, and especially 0112-14).  The reference specifi-cally discloses treating Pompe disease (para. 0112-14 and 0065), which “is an autosomal recessive LSD [lysosomal storage disease] characterized by a deficiency of α-glucosidase[,] also known as acid α-glucosidase [i.e., Gaa]” (para. 0011).  Also disclosed are “combination therapies provid[ing] an effective amount of at least one enzyme selected from … α-glucosidase [Gaa]” (para. 0066), as well as “small molecule therapy compris[ing] administering to the subject an effective amount of … N-butyldeoxynojirimycin [NB-DNJ]” (para. 0068).  A preferred dosage of NB-DNJ in such a combination therapy is 100 mg three times per day (para. 0170), i.e., 300 mg per day, which meets the limitations of the amendment to claim 39.  “Methods and formulations for administering the combination therapies of the invention include all methods and formula-tions well known in the art” (para. 0079), it being implicit that the recombinant protein recited in claim 41 (and disclosed in Meeker at para. 0022), as well as the tablets and capsules recited in claim 43, would have been well known.  The “enzyme replacement therapy may be administered intravenously” (para. 0081), which suggests the subject matter of instant claims 44-45.  The timing of administration of the Gaa and NB-DNJ (see, generally, para. 0064 and 0080-83) is “consistent with optimizing clinical benefit while minimizing disadvantages associated with using each therapy alone” (para. 0080), which suggests the subject matter of claim 46.  With respect to new claim 49, Meeker discusses treating Pompe disease (para. 0112-14).  
The difference between the prior art and the claims at issue is that Meeker does not specifically disclose that the dosage amount of acid α-glucosidase (Gaa) is 10 mg/kg to 20 mg/kg.  
Winkel (cited in the prior action), however, discloses treatment of humans with Pompe disease in which recombinant human α-glucosidase from rabbit milk (Gaa) “was administered intravenously … initially in single weekly doses of 10mg/kg, and later 20mg/kg with a transition period of 15mg/kg” (see Fig. 1 at p. 496 and the discussion thereof), which meets the dosage limitations for this drug as recited in claims 39-40.  
It would have been prima facie obvious to one of skill in the art to adopt the dosage amounts of Gaa as taught by Winkel when practicing the therapy of Meeker and thereby arrive at subject matter within the scope of the instant claims.  Generally, Meeker discloses (para. 0077) that an “’effective amount’ of an enzyme … is an amount sufficient to improve the clinical course of a lysosomal storage disease, where clinical improvement is measured by any of the variety of defined parameters well known to the skilled artisan,” although it does not provide any specific dosage amounts for Gaa.  One would therefore naturally look to the prior art for this missing information, and Winkel provides an answer to this question.  One would have had a reasonable expectation of success because, as Meeker (para. 0077) explains, determining a suitable dosage amount would have been “well known to the skilled artisan” because it is routine in the practice of clinical medicine.  
The present application appears to represent the inventors’ discovery of a mechanism of action by which the therapy outlined above operates.  In general, the discovery of a previously unappreciated property of a prior art treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new function or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112(I).  The cited references disclose treating the same disease (Pompe disease) with the same combination of drugs (NB-DNJ and Gaa) by the same means (oral and intravenous administration) at substantially the same dosage amounts (20 mg/kg of Gaa), so the examiner concludes that parameters recited in claims 47-48 would be inherent.  Applicant’s apparent recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  The fact that applicant has recognized another advantage that would flow naturally from follow-ing the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).  
Response to Arguments 
Applicant reiterates arguments that have already been well developed on the record.  Applicant’s arguments (see applicant’s Remarks, submitted December 20, 2021, at pp. 4-7), as well as the Declaration by Kenneth Valenzano (also submitted on December 20th), have been fully considered but are not persuasive.  
Briefly, applicant argues (see applicant’s Remarks at pp. 4-6) that the examiner has engaged in improper hindsight.  This argument is not credible because Meeker on the very front page of the document discloses using NB-DNJ in combination therapy, and the title of Winkel clearly is directed to treating Pompe disease with enzyme replacement therapy, so one need not engage in hindsight reconstruction as applicant suggests.  See MPEP 2145(X)(A), which states that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper”.  The examiner maintains that one of skill in the art would have arrived at subject matter within the scope of the instant claims based upon the disclosures of the two cited references without the need to rely on information from applicant’s own disclosure.  
With respect to the claim limitations that are directed to the mechanism of action, i.e., “stabilizing alpha glucosidase (Gaa)” in the preamble of claim 39, the method nevertheless includes “treating Pompe disease” (see new claim 49).  The method is performed by “administer-ing” particular drugs to “a patient in need thereof.”  The “patient in need” is clearly someone with Pompe disease as evidenced by claim 49.  Furthermore, adding “wherein upon administra-tion the NB-DNJ or pharmaceutically acceptable salt thereof stabilizes the Gaa” does not materially affect the claim scope because such a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04.  The examiner appreciates the scientific merit of the experiments discussed in the Declaration (see also applicant’s Remarks at pp. 6-7), but mere recognition of such latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function (namely, stabilizing Gaa) would remove from the public that which is in the public domain by virtue of its inclusion in, or obvious-ness from, the prior art.  The fact that applicant has apparently “recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  See MPEP 2145(II).  In fact, it appears that one need not even necessarily know of or understand the mechanism of action discussed by applicant in order to practice the method as claimed.  The examiner maintains that a method of treating Pompe disease with a combination of NB-DNJ and Gaa would have been prima facie obvious when the teachings of the two references are read in light of each other.  
Conclusion 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE under 37 CFR 1.114.  See MPEP 706.07(b).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]